Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 18, 2021 and December 16, 2021 were filed along with fees paid under 37 CFR 1.17(p) after the mailing date of the Official action dated September 10, 2021 and prior to the mailing date of the present Notice of Allowability.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on December 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent granted for United States Patent Application Serial No. 17/262,640 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-15 have been found allowable over the cited prior art of record and prior art cited herein.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a slurry comprising abrasive grains and a liquid medium, wherein the abrasive grains include first particles and second particles in contact with the first particles, a particle size of the second particles is smaller than a particle size of the first particles, the first particles contain cerium oxide, the second particles contain a cerium compound, and in a case where a content of the abrasive grains is 0.1% by mass, an absorbance for light having a wavelength of 380 nm in a liquid phase obtained when the slurry is subjected to centrifugal separation for 5 minutes at a centrifugal acceleration of 5.8x104 G exceeds 0.”
United States Patent No. 6,786,945 B2 to Maachi et al. (hereinafter “Maachi”) teaches a polishing slurry comprising particles and a medium in which at least a part of the particles are dispersed, wherein the particles are made of at least one of (1) a cerium compound selected from cerium oxide, cerium halide and cerium sulfide and having a density of 3 to 6 g/cm3 and an average particle diameter of secondary particles of 1 to 300 nm and (2) a tetravalent metal hydroxide; and, a polishing method which are suitably used in a CMP technique for flattening a surface of a substrate in a production process of a semiconductor device (See Abstract of Maachi).  Maachi teaches a polishing slurry which can achieve fast polishing with good reproducibility by suppression of a change in its pH with time, has a large ratio between a polishing rate for a silicon oxide film and a polishing rate for a silicon nitride film, has particles favorably dispersed therein so as to reduce occurrences of settling and agglomeration (col. 2, ll. 
There is no obvious reason to modify the teachings of Maachi and teach “a slurry comprising abrasive grains and a liquid medium, wherein the abrasive grains include first particles and second particles in contact with the first particles, a particle size of the second particles is smaller than a particle size of the first particles, the first particles contain cerium oxide, the second particles contain a cerium compound, and in a case where a content of the 4 G exceeds 0” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731